                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 1:19-cr-22
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER ON VIOLATION OF
                                            )        CONDITIONS OF SUPERVISED
                                            )        RELEASE
GREGORY ADAM PLUMLEY,                       )
                                            )
                      DEFENDANT.            )


       A violation report was filed in this case on January 24 2019 and a Supplemental

Report was filed on July 31, 2019. The Court referred this matter to Magistrate Judge

Kathleen B. Burke to conduct appropriate proceedings and to file a report and

recommendation. Magistrate Judge Burke reported that a supervised release violation

hearing was held on August 26, 2019. The defendant admitted to the following

violations:

       1. New Law Violation
       2. Contact with Felon without Permission
       3. Failure to Refrain from Alcohol Use

       The magistrate judge filed a report and recommendation on August 26, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.
       A final supervised release violation hearing was conducted on October 3, 2019.

Defendant Gregory Adam Plumley was present and represented by Attorney Brian P.

Downey. The United States was represented by Assistant United States Attorney

Michelle Baeppler. United States Probation Officer Matti Liebler was also present at the

hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of seven

months to run consecutive to his undischarged state sentence in Cuyahoga County

Common Pleas Court Case CR-19-636221.

       No Supervised Release to follow.

       IT IS SO ORDERED.


Dated: October 3, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                           2
